UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1783


RONNIE CLARKE,

                 Plaintiff - Appellant,

          v.

PETERSBURG CITY PUBLIC SCHOOLS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00239-REP)


Submitted:   November 20, 2014             Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie    Clarke      seeks    to    appeal    the    district      court’s

order denying his motion to proceed in forma pauperis.                           Clarke

filed the motion along with a complaint alleging that Defendant

Petersburg    City      Public    Schools       discriminated       and    retaliated

against him in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012).                         Clarke

has also moved to proceed in forma pauperis on appeal.                          We deny

Clarke’s application to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles      v.   Russell,    551     U.S.    205,    214   (2007).

Furthermore, “[a] bare notice of appeal should not be construed

as   a   motion   for    extension        of    time,     where    no    request    for

additional time is manifest.”                  Shah v. Hutto, 722 F.2d 1167,

1168-69 (4th Cir. 1983) (en banc).

            The district court’s order was entered on the docket

on July 1, 2014.         The notice of appeal was filed on August 5,

                                           2
2014.    Clarke failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period.             Accordingly, we

deny    Clarke’s   application    to    proceed   in    forma   pauperis     and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented     in   the

materials     before   this   court    and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        3